UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173163 GOLD SWAP INC. (Exact name of small business issuer as specified in its charter) Nevada 27-3046338 (State of incorporation) (IRS Employer ID Number) c/o Melvin Schlossberg Gold Swap Inc. 72 Pond Road Woodbury, New York 11797 (Address of principal executive offices) 516-857-0980 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 10, 2011,30,631,200 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 PART II Item 1. Legal Proceedings 12 Item IA. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reseed 12 Item 5. Other Information 12 Item 6. Exhibits 12 PART I FINANCIAL INFORMATION Item 1.Financial Statements. Gold Swap Inc. (A Development Stage Company) Financial Statements June 30, 2011 (Unaudited) CONTENTS Page(s) Balance Sheets –June 30, 2011 (unaudited) and December 31, 2010 2 Statements of Operations – Six months ended June 30, 2011 and fromJuly 13, 2010 (Inception) to June 30, 2011 (unaudited) 3 Statement of Stockholders’ Equity – Six months ended June 30, 2011and from July 13, 2010 (Inception) to June 30, 2011 (unaudited) 4 Statements of Cash Flows – Six months ended June 30, 2011 and fromJuly 13, 2010 (Inception) to June 30, 2011 (unaudited) 5 Notes to Financial Statements (unaudited)
